With regards to claims 18, 19 and 35-40 and 47-56, the prior art does not disclose or fairly teach measuring the peak value of a first signal delivered to the first output of the hybrid coupler; measuring the peak value of a second signal delivered to the second output of the hybrid coupler; comparing the two peak values; and adjusting the adjustable capacitive value of the capacitive module until an equality of the peak values for the first and second signals is obtained to within a tolerance.
With regards to claims 20, 21 and 41-46, the prior art does not disclose or fairly teach measuring the peak value of a first signal delivered to the first input of the hybrid coupler; measuring the peak value of a second signal delivered to the second input of the hybrid coupler; comparing the peak values of the first and second signals; and adjusting the adjustable capacitive value of the capacitive module until an equality of the peak values of the first and second signals is obtained to within a tolerance.
With regards to claims 22 and 23, the prior art does not disclose or fairly teach measuring the peak value of a first signal delivered to a first output of the hybrid coupler; measuring the peak value of a second signal delivered to the second input of the hybrid coupler; comparing the peak values of the first and second signals; and adjusting the adjustable capacitive value of the capacitive module until an equality of the peak values is obtained to within a tolerance.
With regard to claims 24 and 25, the prior art of record does not disclose or fairly teach the specific   method  with emphasis  on   adjusting an adjustable capacitive value of a capacitive module coupled between the first input  and the first and second outputs of the input  hybrid coupler or on the first input  and the first and second outputs of the 
 With regards to claims 26-28, the prior art of record does not disclose or fairly teach the specific method with emphasis on adjusting an adjustable capacitive value of a capacitive module coupled between the first input  and the first and second outputs of said one of two hybrid couplers or on the first input  and the first and second outputs of said one of two hybrid couplers until an equality of the peak values for the first and second signals is obtained to within a tolerance.  
  With regards to claims 29-34, the prior art of record does not disclose or fairly teach the specific method with emphasis on adjusting the adjustable capacitive value of a capacitive module coupled between the first and second inputs and the first output of said one of two hybrid couplers until an equality of the peak values of the first and second signals is obtained to within a tolerance; recording the adjustable capacitive value of the capacitive module of said one of two hybrid couplers calibrated at the end of the first calibration; and adjusting a capacitive module of the other one of the two hybrid couplers with the recorded capacitive value.
With regards to claims 53-56, the prior art of record does not disclose or fairly teach the specific circuit configuration  with emphasis on adjust the adjustable capacitive value of the capacitive module until an equality of the peak values is obtained to within a tolerance; and a disconnectable coupling stage coupled between the first hybrid coupler of the input electronic device and the second hybrid coupler of the output electronic device, said disconnectable coupling stage configured to be disconnected before the input device and the output device are respectively configured for adjusting the central frequency of the corresponding first and second hybrid couplers by adjusting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-




March 1, 2022
/K.E.G/Examiner, Art Unit 2843   

/Stephen E. Jones/Primary Examiner, Art Unit 2843